DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidlingmeyer, et al (U.S. Patent Application Publication 2005/0011836 A1).
	Regarding claim 1, Bidlingmeyer discloses an analysis method comprising:
	Performing liquid chromatography using a mobile phase including an adsorption prevention agent for preventing adsorption of a sample including a compound having a phosphate group to metal (paragraphs 0077-0078: the mobile phase includes a multivalent cation binding agent to bind with a metal contaminant, thus preventing the metal contaminant from adsorbing to the nucleotide sample); and
	Performing mass spectrometry on an eluate of the liquid chromatography (paragraph 0098);
	Wherein the adsorption prevention agent includes an oxalic acid or a salt of the oxalic acid (paragraph 0078).
	Regarding claim 2, Bidlingmeyer discloses wherein the compound having a phosphate group is at least one of a nucleic acid, a nucleotide, and a derivative of the nucleic acid or the nucleotide (abstract).
	Regarding claim 3, Bidlingmeyer discloses wherein the sample includes an extract from a cell (paragraph 0055).
	Regarding claim 4, Bidlingmeyer discloses wherein the concentration of the oxalic acid or salt of the oxalic acid is 0.1 mM or more and 50 mM or less (paragraph 0079).
	Regarding claim 5, Bidlingmeyer discloses wherein in the mass spectrometry, the sample is ionized by an electrospray method (paragraph 0098).
	Regarding claim 6, Bidlingmeyer discloses an adsorption prevention agent for preventing the adsorption of a sample including a compound having a phosphate group to metal, the adsorption prevention agent comprising:
	An oxalic acid or a salt of the oxalic acid (paragraph 0078);
	Wherein the adsorption prevention agent is added to a mobile phase of the liquid chromatography/mass spectrometry (paragraph 0077).
	Regarding claim 7, Bidlingmeyer discloses an analysis kit comprising the adsorption prevention agent according to claim 6 (paragraph 0077-0079).
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Applicant argues that Bidlingmeyer does not anticipate the present claims because the claims as amended use a mobile phase including “an adsorption prevention agent for preventing adsorption of a sample including a compound having a phosphate group to metal in a stationary phase,” while Bidlingmeyer uses the adsorption prevention agent for preventing adsorption of the sample to metal ions in the mobile phase. (Reply, p. 4.) This is not persuasive, because although it may be true that Bidlingmeyer includes an adsorption prevention agent in the mobile phase for a different purpose, when a claim recites using an old composition and the “use” is directed to a result or property of that composition, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds used for effecting analgesia but which was silent as to addiction.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the process of mixing polypropylene with nickel dithiocarbamate and “[w]hile the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Here, as in Tomlinson, the present claims recite the performance of the same steps performed by the prior art, but for a different purpose. Claims 1 and 6 recite using an adsorption prevention agent (specifically oxalic acid or a salt thereof) as an additive to the mobile phase of liquid chromatography, for the purpose of preventing adsorption of a sample including a compound having a phosphate group to metal in a stationary phase; meanwhile, Bidlingmeyer uses an adsorption prevention agent (specifically oxalic acid) as an additive to the mobile phase of liquid chromatography, for the purpose of preventing adsorption of a sample including a compound having a phosphate group to metal ions in the mobile phase. Although the reason for adding the oxalic acid adsorption prevention agent to the mobile phase of liquid chromatography is different, the step of doing so is the same as in claim 1, and the composition of matter used is the same as in claim 6; therefore, the claims are anticipated by Bidlingmeyer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        05 November 2022